DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 22 June 2021, with respect to the rejections of the claims, as amended under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.
The Examiner agrees with Applicant’s argument that the Hayashi reference discloses a cross sectional ratio that does not satisfy the cross sectional ratio as claimed by Applicant, and has amended the rejection accordingly.
Applicant argues that the ratio claimed by Applicant has a remarkable technical effect. However, the disclosure in paragraph 120 of the instant Specification does not demonstrate that the 70% relative fluorescence efficiency is a new or unexpected result patentably distinguishable from the prior art. 
Applicant argues that Hayashi does not recognize a technical effect of the disclosed ratio, and teaches against the lengths claimed by Applicant. The Examiner agrees that the range disclosed by Hayashi are outside of the range claimed by Applicant, but disagrees that a person of ordinary skill in the art would not be motivated to modify Hayashi’s dimensions to arrive at Applicant’s claimed ratio. Hayashi demonstrates a knowledge of how length ratios affect the depth of focus and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, 18-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0327184 to Hayashi.
In the specification and figures, Hayashi discloses the apparatus as claimed by Applicant. With regard to claims 1, 2, 7-10, 23, and 24, Hayashi discloses a fluorescence detection device comprising a housing 31 configured to house an irradiated body, a light source 22, a first light receiving unit 24, and a second light receiving unit 26 (see FIG 1 and accompanying text). The light receiving units are arranged such that a distance between the light source and first light receiver is X (with a value of 1), a distance between the 
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, especially when the range is recognized as a result-effective variable. See MPEP § 2144.05(II)(B).
With regard to claim 4, Hayashi discloses that the first light receiving unit receives light from the irradiated body within the cell (see ¶0020), and the second receiving unit 26 receives excitation light emitted from sample 12 (see ¶0073). 
With regard to claim 6, Hayashi discloses that the sample 12 that is irradiated may comprise diverse specific cells (see ¶0059). 
With regard to claim 11, Hayashi does not disclose that the housing comprises a single rectangular body containing the light emitter and both light receivers. However, it has been held that forming in one piece an article that has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(5)(B).
With regard to claims 18 and 19, Hayashi discloses that the apparatus comprises an analyzer 80 that may calculate concentration of a material in a sample, as well as a control unit 29 that controls the light source (see ¶0082, 0080).
With regard to claim 20, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 

Claims 15-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0327184 to Hayashi in view of US 20140098359 to Gross et al.
In the specification and figures, Hayashi teaches the apparatus substantially as claimed by Applicant (see rejections above). 
With regard to claim 15, Hayashi does not disclose that the irradiated body comprises urea and albumin, but does disclose that the apparatus is used to analyze spent dialysate. Gross discloses an apparatus and method for measuring spent dialysate fluid, wherein the spent fluid is irradiated in a light chamber to determine the amount of uric acid and albumin (see ¶0072, 0080). Accordingly, it is obvious to a person having ordinary skill in the art at the time of filing that the fluid analyzed by Hayashi comprises uric acid and albumin, since it is known in the art, as disclosed by Gross, that spent dialysate comprises uric acid and albumin. 
With regard to claims 16 and 22, Hayashi does not disclose that the first light receiving unit measures urea in the irradiated body or that the second light receiving unit measures excitation light from the albumin in the sample. However, Gross discloses that the analysis unit may determine the concentration of albumin based on its fluorescence (see ¶0072). Gross further discloses that in order to accurately evaluate the fluorescence emitted by the albumin, one must evaluate the attenuation of the light through the measuring cell caused by the uric acid (see ¶0080). That is, Gross teaches that the attenuation of light caused by uric acid is measured by one receiving unit, while fluorescence of light generated by albumin is measured by a second receiving unit, as well as a method of calculating relative concentrations. As such, it would have been 
With regard to claim 17, Gross discloses that the light source may be a light emitting diode that emits at 280nm. As such, it would have been obvious to a person of ordinary skill in the art at the time of filing to use the light source disclosed by Gross in the apparatus disclosed by Hayashi, since the claimed light source was known in the art at the time of filing.
With regard to claim 21, Hayashi discloses a standalone analysis system without an attached dialyzer. However, Gross discloses that his analysis system may be incorporated within a dialysis apparatus. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of filing to place the measurement system disclosed by Hayashi into a dialysis system as disclosed by Gross, since such configurations were known in the art at the time of filing.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0327184 to Hayashi in view of US 2014/0263064 to Jones et al.
In the specification and figures, Hayashi teaches the apparatus substantially as claimed by Applicant (see rejections above). 
With regard to claim 15, Hayashi does not disclose an amplifier associated with a conductor. However, Jones discloses a medical fluid processing module that may determine the concentration of a substance in a medical fluid, wherein the apparatus comprises an amplifier connected to a conductor in order to increase the energy of the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        13 July 2021